 30DECISIONSOF NATIONALLABOR RELATIONS BOARDTeamstersLocalUnionNo. 5, a/w InternationalBrotherhoodof Teamsters, Chauffeurs,Ware-housemen& Helpers,Ind.andBarber BrothersContractingCo., Inc. Case 15-CP-58April 24, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNUnfair labor practice charges were filed on Oc-tober 31, 1967, by Barber Brothers ContractingCo., Inc. (hereinafter also referred to as Barber),against the Respondent, Teamsters Local UnionNo. 5, a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen& Helpers, Ind.(hereinafter also called Teamsters). Thereafter, onDecember 5, 1967, the General Counsel of the Na-tionalLabor Relations Board, by the RegionalDirector for Region 15, issued a complaint andnotice of hearing, alleging that the Respondent hadviolated Section 8(b)(7)(B) of the National LaborRelations Act, as amended, by picketing Barber atits premises and at various jobsites on which it wasworking in Baton Rouge, Louisiana, for recogni-tionaland organizational purposeswithin12months after a valid election had been held pur-suant to Section 9(c).' On December 13, 1967, theRespondent filed an answer denying the commis-sion of any unfair labor practices.On February 6, 1968, the parties entered into astipulation by which they waived a hearing before aTrialExaminer and the issuance of a Trial Ex-aminer's decision and recommended order andagreed to submit the case to the Board for findingsof fact, conclusions of law, and an order, basedupon a record consisting of the charge, the com-plaint, the answer, the stipulation, and the trans-cript and all exhibits in an injunction proceeding inthe United States District Court, Eastern District ofLouisiana, brought pursuant to Section 10(1) of theAct.On February 13, 1968, the Board granted themotion of the parties and transferred the case to it-self.Thereafter, the General Counsel, ChargingParty, and Respondent filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the basis of the stipulation, the briefs, andthe entire record in this case, the Board makes thefollowing:FINDINGS OF FACT1.THE BUSINESS OF BARBERBarber Brothers Contracting Co., Inc., a Loui-siana corporation with its principal office and placeof business at Baton Rouge, Louisiana, is engagedin road building and general construction work. Inthe operation of its business, Barber annuallypurchases and receives goods and materials directlyfrom outside the State of Louisiana valued in excessof $50,000 and annually ships products valued inexcess of $50,000 directly to points outside theState of Louisiana. We find that Barber is engagedin commerce within the meaning of Section 2(6)and (7) of the Act, and that it will effectuate thepolicies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDTeamsters Local Union No. 5, a/w InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen & Helpers, Inc., is a labor organiza-tion within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. FactsIn early 1967 the City-Parish of East BatonRouge issued bonds to finance municipal construc-tion.At that time, in order to secure organizedlabor's support of the bond issue, the City-Parishcouncil allegedly indicated that it would only use.those contractors who paid union scale. However,the City-Parish subsequently awarded contracts forthese jobs to Barber and other nonunion contrac-tors.On June 8, 1967, Barber, while engaged in mu-nicipalconstruction jobs, received a telegramsigned by the Teamsters Business Manager Partin2which stated:We are informed that you are presently on thebidders' list of City Parish of East Baton RougeParish. You are advised that we now representemployees engaged in all phases of municipalwork including all specifications of employeesused in the construction of roads, streets ...and all of municipal construction work in the'The complaintalso allegeda violation ofSection 8(b)(7)(C) basedupon Respondent'spicketing for more than 30 days without filing arepresentation petitionThe parties stipulated that at all times material herein Partin was thesecretary-treasurer and business manager of the Respondent171 NLRB No. 9 TEAMSTERSLOCAL UNION NO. 5Baton Rouge area.We trust you will respectour jurisdiction in the Baton Rouge area affect-ing all phasesof such work . . ..3At that time an RC petition filed by the LaborersUnion seeking a unit of Barber's employees waspending.On June 9, 1967, the Teamsters beganpicketingBarber's premisesand several of its con-struction sites withsigns stating,"Barber Brothersrefuses to recognize organized labor. TeamstersLocal 5." The Teamsters removed the pickets 4 or5 days later when advised that the Company wasparticipatingin a representation election. On June20, 1967, the Board conducted the election amongBarber'sroad and heavy work crew employees todeterminewhether or not they desired representa-tion by the Laborers. The Teamsters did not inter-vene in that proceeding and therefore did not ap-pear on the ballot. The election results, which werecertified on August 31, 1967, showed 13 for, and33 against, the Laborers.In August before the certification of results andagainin September after the certification, Partinspoke toBergeron,the owner of W. O. BergeronConstruction Company, Inc., which, like Barber,was also a contractor on the municipal bidders'list.4In both conversations Partin told Bergeronthat he had organized some of the major contrac-tors in the area and wanted to organize the others,including Barber.On September 26, 1967, the Teamsters resumedpicketing of Barber'spremisesand constructionsites with signs stating:BARBER BROTHERS IS NON-UNION, LOCAL #5The pickets passed out handbills which statedthatBarberisa nonunioncontractor and payswagesbelowunion scale.During the course of thepicketing,many deliverymen refused to cross thepicket lines. In addition, in late November 1967, atBarber'sCollege Drive jobsite, on which there arethree entrances, the Teamsters stationed one picketat themain entrance.When drivers made deliveriesat the secondentrance,the picket moved there.When the drivers used still a third entrance, thepicket followed again.Since the resumptionof picketing, the Teamstershas made no expressdemand for recognition uponBarber.On November 22, 1967, the Regional Director' Partin sent copies of this telegram to all contractorsbidding on City-Parish work,the newspapers,radio, and television stations and the City-Parish Council.4 Bergeronhad also received a copy of thetelegram31filed a petition for a temporary injunction in theU.S. district court.5 The hearing was held onDecember 5, 1967, and on December 6, 1967, thecourt issued an order granting the temporary in-junction against further picketing by Teamsters atBarber's premises or jobsites for a year followingthe termination of the picketing. Pursuant to the in-junction, the Teamsters ceased all picketing onDecember 6, 1967.B.Contentionsof thePartiesThe General Counsel and Charging Party con-tend that the postelection picketing was for an ob-ject of recognition. They argue that the recogni-tional purpose of the earlier picketing in June wasnever abandoned and therefore the postelectionpicketing continued to be for a proscribed objectivewithin the scope of Section 8(b)(7). Accordingly,they contend,inter alia,that, as the second phase ofpicketing occurred within the 12 months followinga valid Board-conducted election, the picketing wasin violation of Section 8(b)(7)(B).The Respondent contends that its picketing wasstrictly informational, for the legitimate purpose ofnotifying the public that Barber pays substandardwages; and that the evidence fails to establish anunlawful recognitional objective.C.DiscussionSection 8(b)(7)(B) of the Act prohibits recogni-tional or organizational picketing within 12 monthsof a valid election. As no question has been raisedconcerning the validity of the election the criticalissueiswhether theRespondent'spicketingbeginning on September 26, 1967, was for theproscribed objective of recognition or bargaining,for absent such a finding, the provisions of Section8(b)(7)(B) are not applicable.6 Here, as is oftenthe case, the unlawful objective is not shownthrough admission or by direct evidence. In suchcircumstances, the object of the picketing must beascertained from the Respondent's overall conduct,including the context in which the picketing oc-curred.On June 8, Barber, as a contractor on the City-Parish bidders' list, received a telegram from Partinrequesting recognition. The next day the Teamstersbegan picketing with signs stating that Barberrefused to recognize organized labor. After the cer-'John F LeBus, Reg Dir v Teamsters Local Union#5, Civil ActionNo 67-1716 International Hod Carriers Building and Common Laborers' Union ofAmerica, Local 840, AFL-CIO (Charles ABlinne, dlblaC A Bhnne Con-strucponCompany),135 NLRB 1153,1156 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDtification of the election results and shortly beforeRespondent resumed its picketing of Barber, Partinrepeated to Bergeron Respondent's plan to or-ganize all the contractors on the bidders'list, in-cluding Barber. Then, avoiding any direct demandfor recognition to Barber, the Teamsters beganpicketing with signs stating that Barber is nonunion,and handbills stating that Barber pays wages belowu ion scale.While the Respondent admittedly attempted toorganize the contractors on the bidders' list in thespring of 1967, it contends that it abandoned thisobjective before it began picketing Barber on Sep-tember 26, 1967. It supports this contention bypointing to the legends on the picket signs andhandbills, the absence of any demand to Barber forrecognition after September 26, 1967, and the al-leged absence of actions inconsistent with areastandards informational picketing. We disagree.With respect to the Respondent's contention thatitengaged in no activity inconsistent with its pur-pose of protecting area wage standards, the recordshows that picketing frequently occurred wheredelivery entrances to the various construction siteswere located. In one instance where there werethree entrances to one site, the picket shifted posi-tions in order to be at that particular entrancewhere a delivery was currently being made. In thesecircumstances, it is apparent that the union'spicketing was not for the limited purpose of com-municating with the public.Furthermore, the facts amply established that atall times material the Respondent was engaged inan effort to organizeallnonunioncontractors onthe municipal construction jobs. This objective wasclearly indicated by the telegram received by allcontractors engaged on municipal jobs, includingBarber, on June 8, 1967. That this broad organiza-tionaleffort had not been abandoned when theRespondent resumed picketing in September 1967,is evidenced not only by the failure of the Respon-dent to indicate to Barber that it was no longer in-terested in representation of the latter's employees,but also is affirmatively shown by Partin's mid-Sep-tember reiteration to Bergeron of the Respondent'sintention to organize Barber and similarly situatedcontractors. In this context, the legend on thepicketsign'designatingBarber as "nonunion"lends further support to the inference that theThe picket sign merely indicated that the Respondent's specific reasonfor appealing to the public was that Barber did not employ union membersSuch a legend has a tendency to suggest that Respondent itself consideredthat the picketing of Barber would cease when the stated reason for picket-ing was no longer valid-in short when Barber recognized a union"Having thus found that the Respondent's picketing violated Section8(b)(7)(B), we find it unnecessary to pass upon the General Counsel'spostelection picketing was in implementation of theRespondent's continuing organizational effort, andfor an objective of forcing recognition from Barber.Accordingly, as the picketing at all times was for arecognitional objective and occurred within 12months of a valid election, we find that the Respon-dent thereby violated Section 8(b)(7)(B) of theAct.'IV.THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth above,occurring in connection with the operations ofBarber, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that the Respondent engaged incertain unfair labor practices, we shall order that itceaseand desist therefrom and take certainaffirmative action as provided for in the Orderhereafter, to remedy and remove the effects of theunfair labor practices and to effectuate the pur-poses of the Act.CONCLUSIONS OF LAW1.Barber Brothers Contracting Co., Inc., is anEmployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2.Respondent, Teamsters Local Union No. 5,a/w InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers, Ind., is alabor organization within the meaning of Section2(5) of the Act.3.By picketing Barber Brothers ContractingCo., Inc., on and subsequent to September 26,1967,with an object of forcing and requiringBarber to recognize and bargain with the Respon-dent as the collective-bargaining representative ofBarber's employees, or forcing or requiring Bar-ber's employees to accept and select the Respon-dent as their collective-bargaining representative,although the Respondent was not currently cer-further contention that the picketing also violated Section 8(b)(7)(C) Inthis connection we decline to pass on the Respondent's affirmative defensethat the picket signs fall within the language of the proviso to Section8(b)(7)(C), since it is well established that the informational proviso toSection 8(b)(7)(C) furnishes no defense in an 8(b)(7)(B) caseLocal 182,InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of Ames tea (Woochi'as d Motors, Inc), 135 N LRB 851, 858-859 TEAMSTERSLOCAL UNION NO. 533tified as such representative,and a valid electionunder Section 9(c) of the Act having been heldwithin the preceding 12 months, the Respondentengaged in unfair labor practices within the mean-ing of Section 8(b)(7)(B) of the Act.4.The aforesaid unfair labor practices are unfairlaborpractices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERBrothers Contracting Co., Inc., if it is willing, inplaces where notices to employees are customarilyposted. Copies of said notice, on forms provided bythe aforesaid Regional Director, shall, after beingsigned by the Union as indicated, be returnedforthwith to the Regional Director for dispositionby him.(c)Notify the Regional Director for Region 15,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respon-dent, Teamsters Local Union No. 5, a/w Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers, Ind., its officers, agents,and representatives, shall:1.Cease and desist from:(a) Picketing or causing to be picketed, orthreatening to picket, for a period of 1 year fromDecember 6, 1967,8 Barber Brothers ContractingCo., Inc., Baton Rouge, Louisiana, an objectthereof being to force or require Barber BrothersContracting Co., Inc., to recognize or bargain col-lectivelywith the Respondent, Teamsters LocalUnion No. 5, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers,Ind., or to force or require the employees of BarberBrothers Contracting Co., Inc., to accept or selecttheRespondent as their collective-bargainingrepresentative.(b) Picketingor causingtobe picketed, orthreatening to picket, Barber Brothers ContractingCo., Inc., for any of the above-mentioned objects,where within the preceding 12 months a valid elec-tion under Section 9(c) of the Act has been con-ducted which the Respondent did not win.2.Take the following affirmative action whichthe Board finds will effectuate the purposes of theAct:(a) Post at the Respondent's business offices andmeeting halls, copies of the attached notice marked"Appendix."10 Copies of said notice, on forms pro-vided by the Regional Director for Region 15, afterbeing duly signed by the Respondent's representa-tive, shall be posted by the Respondent immediate-ly upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to mem-bers are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(b)Mail or deliver to the Regional Directorsigned copies of the notice for posting by Barber° Section 8(b)(7)(B) of the Act proscribes picketing for a period of 12months following a valid election. The record indicated the Respondentwas picketing Barber on December 6, 1967, 5 months after a valid electionwas conducted. To effectuate the policies of the Act, the 1-year banagainstpicketing shall run from December 6, 1967, the last date on which therecord indicated the unlawful picketing occurred If such picketing, in fact,continues subsequently, the Board will entertain a motion, properly sup-ported, to amend this Order to require the Respondent to cease and desistfrom picketing for recognition or bargaining for a period of 1 year from thedate of the actual cessation of such picketingRetail Store Employees'Union Local No 692 (Irvin,Inc), 134 NLRB 686,690-692.10 In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words"a Decision andOrder" the words "a Decree of the United States Court of Appeals Enforc-ing an Order "APPENDIXNOTICE TO ALLMEMBERS OFTEAMSTERS LOCALUNION No. 5, A/W INTERNATIONALBROTHERHOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN &HELPERS,IND., AND ALL EMPLOYEESOF BARBERBROTHERSCONTRACTING CO., INC.Pursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT for a period of 1 year fromDecember 6, 1967, picket or cause to bepicketed, or threaten to picket Barber BrothersContracting Co., Inc., Baton Rouge, Louisiana,where an object thereof is to force or requireBarber Brothers Contracting Co., Inc., torecognize or bargain with us, or to force orrequire its employees to accept or select us astheir collective-bargaining representative.WE WILL NOT picket or cause to be picketed,or threaten to picket, Barber Brothers Con-tracting Co., Inc., wherein an object thereof isto force or require Barber Brothers Contract-ing Co., Inc., to recognize or bargain collec-tivelywith us, or to force or require its em-ployees to accept or select us as their collec-tive-bargaining representative, where a valid 34DECISIONSOF NATIONALelection,which we did not win,has been con-ducted by the NationalLaborRelations Boardamong the employees of Barber Brothers Con-tractingCo.,Inc.,within the preceding 12months.TEAMSTERSLOCAL UNIONNo. 5, A/WINTERNATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN &HELPERS, IND.(Labor Organization)LABOR RELATIONS BOARDDatedBy(Representative)(Title)Thisnotice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced, orcovered byany other material.Ifmembers have any question concerning thisnotice or compliance with its provisions, they maycommunicatedirectlywiththe Board'sRegionalOffice,6024FederalBuilding(Loyola),701Loyola Avenue, New Orleans,Louisiana 70113,Telephone 527-6361.